Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (USPN 2004/0195949).

With regard to claim 1,
Hiramatsu discloses a dual spark plug comprising: a metal body (5) made of metal material; an insulating body (4) provided inside of the metal body and made of an insulating material; a pair of central electrodes (2,3) provided inside of the insulating body and  capable of being electrically connected with an ignition coil (see paragraph 15); and a pair of ground electrodes (6,7) respectively extended from both ends the metal body, and spaced apart from ends of the pair of central electrodes by a predetermined distance.
With regard to claim 2,
Hiramatsu discloses the dual spark plug of claim 1, wherein: the pair of central electrodes respectively includes: a terminal portion (31) electrically connected with the ignition coil; a noise filter portion (15,16,19) extended from the terminal portion; and an 
With regard to claim 3,
Hiramatsu discloses the dual spark plug of claim 2, wherein: the pair of central electrodes includes a first central electrode and a second central electrode, the terminal portion (31) of the first central electrode extends above a center of the insulating body (4), the terminal portion (31) of the second central electrode extends to an upper side of the insulating body (4), and the terminal portions of the first central electrode and the second central electrode are capable of being electrically connected with the ignition coil, respectively (see paragraph 15).
With regard to claim 4,
Hiramatsu discloses the dual spark plug of claim 2, wherein: the pair of ground electrodes (6,7) is capable of being formed by respectively bending toward ends of the electrode portions of the pair of central electrodes (see figure 1).
With regard to claim 5,
Hiramatsu discloses the dual spark plug of claim 2, wherein: the noise filter portion is made of a glass material (see paragraph 51).
With regard to claim 6,
Hiramatsu discloses the dual spark plug of claim 1, wherein: a threaded portion is formed on an outer lower portion of the metal body (see paragraph 55).

Hiramatsu discloses the dual spark plug of claim 1, wherein: the insulating body is made of ceramic material (see paragraph 50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 11251588, 2020/0235552, 2018/0142664, 2014/0076295, 3353052, 4004562, 2004/0195949, 2017/0254312, DE10329269.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879